Title: To George Washington from Joseph de Maisonneuve, 1 May 1796
From: Maisonneuve, Joseph de
To: Washington, George


        
          Romain motier Canton of Bernein Switzerland 1st May 1796
          mr President,
        
        M. The Grand Master of Malta, my sovereign, ⟨or⟩ders me to transmit the inclosed Letter to your Excellency.
        In fulfilling this duty, I venture mr President to renew the respectful solicitations which I have already had the honor of presenting to you in order to obtain from your goodness the favor

which the Grand master of malta has been pleased to request for me. I am, with the most profound respect Your Excellency’s most obt & very humble servt
        
          The Commander of Maisonneuve
        
      